DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0036389 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 February 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
Figs. 1–6 do not have satisfactory reproduction characteristics. See US 2021/0036389 A1. All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined. The weight of all 
The use of shading in the views does not aid in understanding the invention, reduces legibility, and includes solid black shading that is not used to represent bar graphs or colors. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See MPEP 37 CFR 1.84 (m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MODULE INCLUDING PRESSURE PLATES SANDWICHING POUCH CELL MODULE WITH INSULATION PAD INTERPOSED BETWEEN POUCH CELLS.

The disclosure is objected to because of the following informalities:
Reference character 20 is referred to as pouch cells in paragraph [0023]. Reference character 20 is used to designate a pouch cell module; and reference characters 32, 34 are used to designate pouch cells. Reference characters 32, 34 should be used to designate pouch cells in paragraph [0023].  
Reference character 20 is referred to as pouch cells in paragraph [0026]. Reference character 20 is used to designate a pouch cell module; and reference characters 32, 34 are used to designate pouch cells. Reference characters 32, 34 should be used to designate pouch cells in paragraph [0026].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "with one pressure plate disposed on each side of the battery module" in lines 9–10. Claim 1 has previously recited the limitation "a pair of pressure plates" in line 9. It is unclear if "one pressure plate" recited in line 9 is further limiting one of "a pair of pressure plates" recited in line 9. If "one pressure plate" recited in line 9 is further limiting one of "a pair of pressure plates" recited in line 9, the number of pressure plates required by claim 1 is at least two. However if "one pressure plate" recited in line 9 is not further limiting one of "a pair of pressure plates" recited in line 9, the number of pressure plates required by claim 1 is at least four.
Claim 1 recites the limitation "the plurality of side-by-side pouch cells" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tops" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottoms" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2–5 are directly or indirectly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claims 2–5 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein longitudinally extending side edges of the first bracket." Claim 5, which claim 5 is directly dependent, recites the limitation "wherein the first bracket has longitudinally extending side edges." It is unclear if "longitudinally extending side edges" recited in claim 6 is further limiting "longitudinally extending side edges" recited in claim 5.
Claims 7–12 are directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claims 7–12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the plurality of side-by-side pouch cells" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the tops" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bottoms" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14–17 are directly or indirectly dependent from claim 13 and includes all the limitations of claim 13. Therefore, claim 14–17 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "wherein longitudinally extending side edges of the first bracket." Claim 17, which claim 18 is directly dependent, recites the limitation "a first bracket that has longitudinally extending side edges." It is unclear if "longitudinally extending side 
Claims 19 and 20 are directly dependent from claim 13 and include all the limitations of claim 13. Therefore, claims 19 and 20 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–10 and 12–20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ijaz et al. (US 2010/0255351 A1, hereinafter Ijaz).
Regarding claim 1, Ijaz discloses a battery module (10, [0048]), comprising:
a plurality of pouch cell modules (30) positioned together side-by-side (Fig. 1, [0048]),
wherein each pouch cell module (30) comprises a first bracket (400), a second bracket (400), a pair of cells (300) positioned between the first and second brackets (400, [0058]), and an insulation pad (401) positioned between the pair of cells (300, [0058]);
a busbar (700) electrically connecting the plurality of side-by-side pouch cell modules (30) together (Fig. 16, [0095]);
a pair of pressure plates (50, [0048]),
wherein each of the pressure plates (50) are disposed on a side of the plurality of pouch cell modules (30, [0048]);
at least one compression band (51) wrapped around the plurality of side-by-side pouch cells (300) and the pair of pressure plates (50, [0048]);
a top cover (40) spanning across the tops of the plurality of side-by-side pouch cell modules (30, [0105]); and
a bottom cover (40) spanning across the bottoms of the plurality of side-by-side pouch cell modules (30, [0105]).
Regarding claim 2, Ijaz discloses all claim limitations set forth above and further discloses a battery module, further comprising:
a slave board (see PCB subassembly, [0071]) connected to one of the pressure plates (50) at an end of the battery module (10).
Regarding claim 3, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein each of the cells (300) have top and bottom tabs (301, 302, [0049]) and
wherein the top and bottom tabs (301, 302) are fastened together (Fig. 15, [0095]).
Regarding claim 4, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the busbar (700) is welded to the top and bottom tabs (301, 302) of the cells (300, [0095]).
claim 5, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the first bracket (400) has longitudinally extending side edges (403, [0060]) and
the second bracket (400) is positioned between the longitudinally extending side edges (403) of the first bracket (400, [0061]).
Regarding claim 6, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein longitudinally extending side edges (403) of the first brackets (400) have notches therein (Fig. 6, [0058]) and
the at least one compression band (51) is received into the notches (Fig. 1, [0048]).
Regarding claim 7, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the top cover (40) has downwardly extending edges that wrap around top ends of each of the plurality of pouch cell modules (30, [0105]), and
the bottom cover (40) has upwardly extending edges that wrap around bottom ends of each of the plurality of pouch cell modules (30, [0105]).
Regarding claim 8, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the at least one compression band (51) comprises an upper compression band (51) and a lower compression band (51) both wrapping around the plurality of side-by-side pouch cell modules (30, [0078]).
claim 9, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the first and second brackets (400) are made of aluminum (see heatsink, [0059]).
Regarding claim 10, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the insulation pad (400) is made of a thermally insulating material (see polyurethane foam, [0071]).
Regarding claim 12, Ijaz discloses all claim limitations set forth above and further discloses a battery module, further comprising:
a voltage and temperature sensing board (see voltage sense wiring harness and thermistor wiring harness, [0105]) in electrical communication with each of the plurality of side-by-side pouch cells (300, [0105]).
Regarding claim 13, Ijaz discloses an automotive module (10, [0048]), comprising:
a plurality of pouch cell modules (30) positioned together side-by-side (Fig. 1, [0048]),
wherein each pouch cell module (30) comprises a pair of cells (300) separated by an insulation pad (401), [0058]);
a busbar (700) electrically connecting the plurality of side-by-side pouch cell modules (30) together (Fig. 16, [0095]);
a pair of pressure plates (50, [0048]),
wherein each of the pressure plates (50) are disposed on a side of the plurality of pouch cell modules (30, [0048]);
at least one compression band (51) wrapped around the plurality of side-by-side pouch cells (300) and the pair of pressure plates (50, [0048]);
a top cover (40) spanning across the tops of the plurality of side-by-side pouch cell modules (30, [0105]); and
a bottom cover (40) spanning across the bottoms of the plurality of side-by-side pouch cell modules (30, [0105]).
Regarding claim 14, Ijaz discloses all claim limitations set forth above and further discloses an automotive batter, further comprising:
a slave board (see PCB subassembly, [0071]) connected to one of the pressure plates (50).
Regarding claim 15, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery:
wherein each of the cells (300) have top and bottom tabs (301, 302, [0049]) and
wherein the top and bottom tabs (301, 302) are fastened together (Fig. 15, [0095]).
Regarding claim 16, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery:
wherein the busbar (700) is welded to the top and bottom tabs (301, 302) of the cells (300, [0095]).
Regarding claim 17, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery, wherein each of the pouch cell modules (30) includes:
a first bracket (400) that has longitudinally extending side edges (403, [0060]) and
a second bracket (400) positioned between the longitudinally extending side edges (403) of the first bracket (400, [0061]).
Regarding claim 18, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery:
wherein longitudinally extending side edges (403) of the first brackets (400) have notches therein (Fig. 6, [0058]) and
the at least one compression band (51) is received into the notches (Fig. 1, [0048]).
Regarding claim 19, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery:
wherein the top cover (40) has downwardly extending edges that wrap around top ends of each of the plurality of pouch cell modules (30, [0105]), and
the bottom cover (40) has upwardly extending edges that wrap around bottom ends of each of the plurality of pouch cell modules (30, [0105]).
Regarding claim 20, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery:
wherein the at least one compression band (51) comprises an upper compression band (51) and a lower compression band (51) both wrapping around the plurality of side-by-side pouch cell modules (30, [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz (US 2010/0255351 A1) as applied to claim(s) 1 above, and further in view of Beaston et al. (US 2017/0077559 A1).
Regarding claim 11, Ijaz discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein each cell has 36 batteries in a 3S4P or 3P12S or 48 cells in a 6P8S configuration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725